— Order unanimously modified on the law and as as modified affirmed without costs, in accordance with the following memorandum: Petitioner commenced this proceeding pursuant to SCPA 2103 by serving a copy of the citation and petition upon respondent Vergo’s attorney. Unless a court order is obtained authorizing a form of substituted service, personal service is required to commence a proceeding in Surrogate’s Court (SCPA 307; Matter of Marko, 56 Misc 2d 138). Petitioner did not seek an order of the court before resorting to substituted service; therefore, personal jurisdiction over respondent Vergo was not obtained in this proceeding. Consequently, the petition must be dismissed. We pass on no other issues. (Appeals from order of Monroe County Surrogate’s Court, Ciaccio, S. — dismiss cause of action.) Present— Dillon, P. J., Doerr, Boomer, Pine and Lawton, JJ.